Case 7:20-cr-00017-VB Document 2 Filed 10/31/19 Page 1 of 6

1) ORIGINAL

Approved: din booed Flee rata! Get
Lindsey Weenan

Assistant United States Attorney

Before: THE HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

- a a _ - - — - _ - - — — = _ a - - x
UNITED STATES OF AMERICA : SEALED COMPLAINT
-vV.- : Violations of

18 U.S.C. § 875(c)

JUAN CARLOS PEREZ-MERA,
COUNTY OF OFFENSE:

Defendant. : ROCKLAND

14m leo2.29

SOUTHERN DISTRICT OF NEW YORK, ss.:

Justin M, Gray, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of

Investigation (“FBI”), and charges as follows:
COUNT ONE
1. On or about August 19, 2019, in the Southern

District of New York, JUAN CARLOS PEREZ-MERA, the defendant,
knowingly and intentionally did transmit in interstate and

foreign commerce a communication containing a threat to injure
the person of another, to wit, PEREZ-MERA sent a text message to

his ex-girlfriend threatening her, which message was accompanied
by a video of a firearm.

{Title 18, United States: Code, Section 875(c).)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

2. I am a Special Agent with the FBI, and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, as well as my examination of reports and
records. Because this affidavit is being submitted for the

 
Case 7:20-cr-00017-VB Document 2 Filed 10/31/19 Page 2 of 6

2
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part.

3. Based on my conversations with a member of the
Haverstraw Police Department (the “HPD”), I have learned the
following:

a. In or around June 2019, in Harriman State

Park, in Rockland County, New York, JUAN CARLOS PEREZ-MERA, the
defendant, threatened to kill his ex-girlfriend (the “Victim”).

b. Thereafter, the Victim applied for an order
of protection, which was issued by Rockland County Court on or
about June 3, 2019. The order of protection (the “Order’”)
expires on June 3, 2021. Among other things, the Order requires
PEREZ-MERA to stay away from the Victim’s person, home, and
place of employment, and precludes PEREZ-MERA from communicating
with or contacting the Victim by mail, telephone, e-mail, voice-
mail, or other electronic or any other means.

eC. On or about July 7, 2019, PEREZ-MERA was
arrested for violating the Order. PEREZ-MERA’s violation conduct
included his alleged kidnapping of the Victim, and threatening
her with a firearm. In addition to the violation, PEREZ-MERA
was charged with kidnapping in the second degree, in violation
of New York Penal Law § 135.20, and criminal possession of a
weapon in the second degree, in violation of New York Penal Law
§ 265.03(1)(b). The violation and criminal charges remain
pending.

4, On or about October 29, 2019, I spoke with the
Victim. Based on my conversation with the Victim, I have
learned the following:

a. On or about August 19, 2019, at
approximately 4:48 a.m., JUAN CARLOS PEREZ-MERA, the defendant,
sent the Victim a text message via the messaging platform
WhatsApp.? The message, which was in Spanish, said, in substance

 

'Based on my familiarity with the WhatsApp messaging platform, I
am aware that either party to a WhatsApp message can erase the
content of a message from both parties’ WhatsApp accounts, a
feature WhatsApp calis “delete messages for everyone.” Based on
my conversation with the Victim, I have learned that JUAN CARLOS

 
Case 7:20-cr-00017-VB Document 2 Filed 10/31/19 Page 3 of 6

3
and in part, the following: “You know how this ends if Josue
comes between us.” The Victim understood PEREZ-MERA to mean
that if another man came between the Victim and PEREZ-MERA,
PEREZ-MERA would-kill either the Victim or the other man.

b. Shortly thereafter, PEREZ-MERA sent the
Victim a text message via the messaging platform WhatsApp. The
message was a video of PEREZ-MERA holding a gun. A still image
extracted from the video is attached hereto as Exhibit A.
According to the Victim, PEREZ-MERA has distinctive burn marks
on his left hand, identical to those on the hand depicted in the
video,

Cc. On or about September 3, 2019, PEREZ-MERA
sent the Victim a text message. The message contained a
photograph of a black handgun. According to the Victim, she had
previously seen PEREZ-MERA with the same handgun.

- d. On or about October 21, 2019, PEREZ-MERA
went to a retail store in Haverstraw, New York (the “Store”),
where the Victim works. The Victim ran out of the Store to
avoid PEREZ-MERA, but he followed her, shouting, in substance
and in part, the following: “You won’t live another day. I am
going to get my gun and shoot you!”

e. The Victim is disturbed by PEREZ-MERA’s
threats to kill her, and fears for her safety.

5. Based on my review of information provided by the
messaging platform WhatsApp, I have learned that WhatsApp’s
servers are located in California. Messages sent through

WhatsApp’s messaging platform travel from the sender, through
WhatsApp’s servers in California, before they are received by

the recipient.

 

PEREZ-MERA, the defendant, routinely deleted messages after
sending them to her. Therefore, the Victim took screen grab
images of PEREZ-MERA’s threatening messages. I have reviewed
screen grab images saved by the Victim, and confirmed the
content of PEREZ-MERA’s August 19, 2019, message is as set forth
in Paragraph 4(a) and (b).

 
Case 7:20-cr-00017-VB Document 2 Filed 10/31/19 Page 4 of 6

4
WHEREFORE, deponent respectfully requests that JUAN
CARLOS PEREZ-MERA, the defendant, be arrested, and imprisoned or
bailed, as the case may be.

 

fe M. Gray
a ial Agent

Sworn to before me this
31s —, Oct 0193

 

ne PAUL E. DAVISON
UNTIE STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
Case 7:20-cr-00017-VB Document 2 Filed 10/31/19 Page 5 of 6

EXHIBIT A

 
 
